20

21

22

23

24

 

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

 

AT SEATTLE
CORTLAND LINE HOLDING, LLC, et al.,
Plaintiffs,
Vv. No. 2:20-cv-00068 BJR
JASON LIEVERST ORDER RE: MOTION FOR
RECONSIDERATION OF
Defendant. MASTER NYMPH, LLC
IN RE SUBPOENA MASTER NYMPH, LLC.

 

The Court has reviewed the Motion for Reconsideration of Master Nymph, LLC in the
above captioned matter together with the letter to the Court from Plaintiffs Cortland Line
Holdings LLC and John Wilson, dated January 28, 2020. In their letter, Plaintiffs set forth their
reasons for still requiring discovery from the third-party, Master Nymph. (Dkt. No. 11). The
Court will consider Plaintiffs January 28, 2020 letter in lieu of a formal briefing. See LR 7(h)(3).
Therefore, the Court is prepared to rule on the third-party Master. Nymph's Motion for
Reconsideration.

The Court has been informed as to the underlying case in the Northern District of New
York. The position of the underlying case has substantially changed because Plaintiffs filed a
Rule 41(a)(2) Motion for Voluntary Dismissal and the New York Court has issued a stay of

discovery. Therefore, this Court sees no reason to require Master Nymph to incur the expense of

ORDER - 1
(Case No. 2:20-cv-00068 BJR)
10

I

12

13

14

15

16

17

18

19

20

21

22

23

24

 

discovery until the Court in New York determines whether or not this case will be dismissed.
Unless and until the New York Court removes the stay of discovery in the underlying case, this
Court finds there is no reason for Cortland to continue to move forward with this request.
Plaintiffs’ concerns about post-dismissal matters are not sufficient reasons to continue.

Therefore, third-party Master Nymph's Motion for Reconsideration is GRANTED.

Plaintiffs' discovery requests are stayed until further notice from this Court.

IT IS SO ORDERED this 31st day of January, 2020.

 

HONORABLE BARBARA J. ROTHSTEIN

ORDER - 2
(Case No. 2:20-cv-00068 BJR)
